      Case 4:18-cr-00260-RSB-CLR Document 509 Filed 02/20/19 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   SAVANNAH DIVISION

UNITED STATES OF AMERICA                               )
                                                       )
               v.                                      )       INDICTMENT
                                                       )       NO. CR418-00260-RSB-JEG
KENNETH JENKS                                          )
                                          )
                      MOTION TO SEVER DEFENDANTS FOR TRIAL

       COMES NOW, KENNETH JENKS, and moves the Court for an Order severing the case

against the said co-defendant(s) named in the above captioned action because:

       1. A joint trial of the defendants will create confusion of the evidence and law as it is

applicable to each, individual defendant.

       2. There is a danger that evidence admissible against one defendant will be considered

against another despite an admonitory precaution of the court. Further, there are over 40 co-

defendants and it stands to reason that some gave statements to law enforcement that not only

incriminates themselves but, may also incriminate Mr. Jenks. Mr. Jenks gave no such incriminatory

statement. Trying said co-defendant’s together would allow a co-defendant’s statement to be

improperly used against Longoria. See O.C.G.A. ' 24-3-52. See also Bruton vs. U.S., 391 U.S.

123 88 S. Ct. 1620, 20 L. Ed. 2d 476(1968).

       3. The defenses of the defendants are antagonistic to each other and/or to each other's rights,

especially Ronald A. Smith.

       4. If this defendant and the co-defendant(s) are tried together before the same court and jury,

should one refuse to testify when called, and the other testifies, serious questions concerning the

constitutional rights of the testifying defendant would arise, and inferences of guilt against such non-
      Case 4:18-cr-00260-RSB-CLR Document 509 Filed 02/20/19 Page 2 of 3



testifying defendant would certainly be drawn by the jury. A similar question may arise should an

attorney for one of the defendants call the other defendant(s) to the stand to testify. See Washington

vs. Texas, 388 U.S. 14, 87 S. Ct. 1920, 18 L. Ed. 2d 1019 (1967). See also 5th Amendment to

U.S. Constitution.

       5. The defendant as well as his co-defendant(s) will obtain a fairer and more impartial trial if

this defendant is tried alone.

       6. This motion is based on the papers, records, and pleadings on file in this action and such

oral and documentary evidence as may be introduced at the hearing on this motion.

       WHEREFORE DEFENDANT PRAYS:

       A)      That the Court grant this Motion for Severance and allow the Defendants to be tried

separately;

       B)      For such further relief as the Court deems just and proper.




       This 20TH day of FEBRUARY, 2019.




                                                      S/S Martin G. Hilliard

                                                      MARTIN G. HILLIARD
                                                      Attorney For Defendant
                                                      Ga. Bar # 354850

223 West York Street
Savannah, Ga. 31401
Phone: (912) 358-0083
Fax # (912) 232-4107
      Case 4:18-cr-00260-RSB-CLR Document 509 Filed 02/20/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

       This is to certify that I have this day served a copy of the above and foregoing PLEADING
was served on:


                                      GREG GILULLY
                              Assistant United States Attorney
                                    U.S. Attorneys Office
                                       100 Bull Street
                                 Savannah, Georgia 31401


                                Honorable R. STAN BAKER
                        Magistrate Judge, United States District Court
                                Southern District of Georgia

                                     Kenneth Jenks
                                  Emmanuel County Jail
       [ ]      By Hand Delivery, or [ X ]      By United States mail [X] by ECF.

       This 20TH day of FEBRUARY, 2019.




                                                   S/S Martin G. Hilliard

                                                   MARTIN G. HILLIARD
                                                   Attorney For Defendant
                                                   Ga. Bar # 354850

223 West York Street
Savannah, Ga. 31401
Phone: (912) 358-0083
Fax # (912) 232-4107
